IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                June 19, 2008
                                No. 07-50953
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee
v.

MICHAEL RIOJAS VARGAS

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 7:07-CR-39-2


Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.
PER CURIAM:*
      With the benefit of a plea agreement, Michael Riojas Vargas pleaded guilty
to possession with the intent to distribute a mixture containing cocaine base.
The day he was scheduled to be sentenced, Riojas Vargas moved the district
court for permission to withdraw his guilty plea. After hearing argument from
both parties at a hearing on the matter and applying the factors delineated in
United States v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984), the district court




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50953

denied the motion. Riojas Vargas was sentenced to a within-guidelines term of
imprisonment of 200 months.
      Riojas Vargas asserts on appeal that the district court abused its
discretion in denying his motion to withdraw his guilty plea. Riojas Vargas does
not explain his rationale for this assertion.
      An “appellant’s brief must contain his ‘contentions and the reasons for
them, with citations to the authorities and parts of the record on which the
appellant relies.’” Kohler v. Englade, 470 F.3d 1104, 1114 (5th Cir. 2006) (citing
FED. R. APP. P. 28(a)(9)(A)). Because Riojas Vargas has briefed no analysis or
legal argument regarding his assertion that the district court abused its
discretion in denying his motion to withdraw his guilty plea, we will not consider
it. See United States v. Tomblin, 46 F.3d 1369, 1376 n.13 (5th Cir. 1995). We
caution counsel that the submission of such deficiencies in future filings with
this court will invite the imposition of sanctions. See, e.g., Coghlan v. Starkey,
852 F.2d 806, 809 (5th Cir. 1986).
      AFFIRMED; SANCTION WARNING ISSUED.




                                        2